Judgment unanimously affirmed. Memorandum: Defendant’s conviction of burglary in the second degree (see, Penal Law § 140.25) was supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490). Defendant’s claim that he had a license or privilege to be in complainant’s apartment is without merit. There was no evidence that defendant had permission to be in complainant’s apartment at the time the crime was committed. Further, we find that defendant’s counsel, although inexperienced, provided meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147). Finally, the sentence imposed was neither harsh nor excessive (see, People v Farrar, 52 NY2d 302). (Appeal from judgment of Supreme Court, Erie County, Flynn, J.— burglary, second degree.) Present—Callahan, J. P., Denman, Green, Balio and Lowery, JJ.